                                                                                  Case 2:19-cv-00074-JAD-CWH Document 18 Filed 05/22/19 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   MIGUEL A. DIAZ an individual;                             Case No.: 2:19-cv-00074-JAD-CWH
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                                                                                                STIPULATION AND ORDER FOR
                                                                             12                                                                   DISMISSAL OF DEFENDANT
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  EQUIFAX INFORMATION SERVICES LLC; a                             EXPERIAN INFORMATION
                                                                             13   foreign limited-liability company; EXPERIAN
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                                              SOLUTIONS, INC. WITH PREJUDICE
                                                                                  INFORMATION SOLUTIONS, INC., a foreign
                                           Las Vegas, Nevada 89123




                                                                             14   corporation; TRANS UNION LLC, a foreign                              ECF No. 18
                                                                                  limited-liability company,
                                                                             15
                                                                                                                       Defendants.
                                                                             16

                                                                             17              Plaintiff, Miguel A. Diaz (“Plaintiff”), and Defendant, Experian Information Solutions,
                                                                             18   Inc. (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences between the
                                                                             19   Parties.
                                                                             20              Therefore, Plaintiff and Experian by and through their respective attorneys of record, and
                                                                             21   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with
                                                                             22   prejudice under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:19-cv-00074-JAD-CWH Document 18 Filed 05/22/19 Page 2 of 2



                                                                              1   attorneys’ fees and costs incurred in this action.

                                                                              2   Respectfully Submitted.

                                                                              3
                                                                                   Dated: May 22, 2019                                 Dated: May 22, 2019
                                                                              4
                                                                                   LAW OFFICE OF                                       NAYLOR & BRASTER
                                                                              5    KEVIN L. HERNANDEZ
                                                                              6                                                        /s/ Andrew Sharples
                                                                                   /s/ Kevin L. Hernandez                              Jennifer L. Braster
                                                                                   Kevin L. Hernandez, Esq.                            Nevada Bar No. 9982
                                                                              7    Nevada Bar No. 12594                                Andrew J. Sharples
                                                                                   8872 S. Eastern Avenue, Suite 270                   Nevada Bar No. 12866
                                                                              8    Las Vegas, Nevada 89123                             1050 Indigo Drive, Suite 200
                                                                                   kevin@kevinhernandezlaw.com                         Las Vegas, NV 89145
                                                                              9    Attorney for Plaintiff                              jbraster@nblawnv.com
                                                                             10                                                        asharples@nblawnv.com
                                                                                                                                       Attorneys for Experian Information
                                                                             11                                                        Solutions, Inc.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                         IT IS SO ORDERED:
                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                                                          ORDER
                                           Las Vegas, Nevada 89123




                                                                             14                                                        ____________________________________
                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                             15          Based on the parties' stipulation [ECF No. 18] and good cause appearing, IT IS HEREBY
                                                                                  ORDERED that ALL CLAIMS AGAINST DEFENDANT            DATED:EXPERIAN     INFORMATION
                                                                                                                                                ____________________________
                                                                             16   SOLUTIONS, INC. are DISMISSED with prejudice, each side to bear its own fees and costs.
                                                                                  And because the dismissal of claims against this defendant leaves no claims or parties remaining,
                                                                             17
                                                                                  IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE THIS CASE.
                                                                             18

                                                                             19                                                          _________________________________
                                                                                                                                                    ________  _ __
                                                                                                                                                                ____
                                                                                                                                                                  _ _______
                                                                                                                                         U.S. Districtt Ju
                                                                                                                                                        Judge
                                                                                                                                                         uddgge Jennif
                                                                                                                                                                Jennifer
                                                                                                                                                                    iiffer
                                                                                                                                                                        er A
                                                                                                                                                                           A. Dorsey
                                                                             20                                                          Dated: May 24, 2019
                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                               Page 2 of 2
